RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 17–32 are pending.
Claims 18–21, 23, 24, 27 and 30 are objected to.
Claims 17, 22, 25, 26, 28, 29, 31 and 32 are rejected.
Response to Arguments
Applicant’s arguments, see page 7, filed 12/8/2022, with respect to the rejection(s) of claim(s) 17–19 and 21–32 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection for claims 17, 22, 25, 26, 28, 29, 31 and 32 is made in view of Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020), Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016), Aroussi NPL ("Survey on Machine Learning-based QoE-QoS Correlation Models", April 27th, 2014), and Neves et al. (2017/0214744) (previously cited in the application).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 22, 25, 26, 28, 29, 31 and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over Vaser NPL (“QoS KPI and QoE KQI relationship for LTE Video Streaming and VoLTE Services”, 2015) (IDS on 10/27/2020) in view of Vizzarri NPL (“Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting”, October 26, 2016), further in view of Aroussi NPL ("Survey on Machine Learning-based QoE-QoS Correlation Models", April 27th, 2014), and further in view of Neves et al. (2017/0214744).
Regarding claims 17 and 32, Vaser teaches A method for determining, in a communication system, a Quality of Experience associated with a real-time communication session between user devices of the communication system, the method comprising:
starting the real-time communication session (p. 318, Video Streaming and VoLTE services; p. 321, real time communications like a VoLTE session can be conducted);
monitoring the real-time communication session (p. 319, left col., network quality can be monitored in context of VoLTE and video streaming services) and
determining, during the real-time communication session, at least one quality indicator indicative of the Quality of Experience, and at least one first performance indicator indicative of a Quality of Service and at least one second performance indicator indicative of the Quality of Service (p. 321, Section IV, mathematical QoS and QoE relationship exists; monitoring operations can be analyzed to establish said QoS/QoE mathematical relationship; QoE assessments can be made based on function of combination of QoS values, where QoS are KPIs);
based on a self-learning process to which the at least one quality indicator and the at least one first performance indicator are applied, determining and continuously updating a correlation function indicative of the correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session (p. 321, Section IV, mathematical QoS and QoE relationship exists; monitoring operations can be analyzed to establish said QoS/QoE mathematical relationship; p. 322; Section A, QoE can be determined based on plurality of QoS indicators according to the differential equation such as the IQX Hypothesis, formulas 4 and 5; however, Vaser NPL does not explicitly identify that the determination based on the diff. eq. such as the IQX hypothesis is one that is based on a self-learning process - instead, Vizzarri teaches usage of such self-learning process for determination of correlation functions that are indicative of QoE/QoS correlative properties; also, Vaser does not explicitly teach that the correlation function is updated continuously but rather Aroussi reference teaches it below);
determining a parameter of the Quality of Service depending on both the at least one first performance indicator and the at least one second performance indicator (p. 322; Section A, A different parameter can be determined based on different QoS parameters such as jitter delay being identified as QoS KQI, such as shown in formula 7), and
applying said parameter to the correlation function to determine said Quality of Experience (p. 322, Section A, combination of the identified QoS, QoE and other various parameters can be used to validate the IQX Hypothesis when the KQI is MOS and the KPI is effective packet loss, which identifies a particular MOS [mean opinion score] as identified by formula 8).
However, Vaser does not explicitly identify based on a self-learning process to which the at least one quality indicator and the at least one first performance indicator are applied, determining and continuously updating a correlation function indicative of the correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session, wherein said determining a correlation function includes determining a value of at least one coefficient of the correlation function based on a previous value of the coefficient of the correlation function.
Vizzarri from the same field of endeavor teaches based on a self-learning process to which the at least one quality indicator and the at least one first performance indicator are applied, determining a correlation function indicative of the correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session (first page under Sections I and II, needs and reasons as to why measurement of QoS/QoE within VoLTE networks/service may be useful is identified; 2nd page right col., ability to express relationship between MOS-LQS and QoS metrics of VoLTE applications is disclosed where such expressions are made using algorithms including Artificial Neural Network (ANN) methods [ANN is a self-learning process as claimed]; the authors identify usage of ANN methods to explicitly model QoS/QoE correlation within a WiMAX network and such model yielding good accuracy, as well as specific identification of the ANN algorithm such as the Levenberg-Marquardt training algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Vizzarri to incorporate the great potential the ANN algorithms have with respect to modelling human behavior (Vizzarri at 2nd page, right col. last paragraph). By incorporating algorithm that models human behavior accurately, the results of the models would be more relevant to questions being asked with respect to the specific modeling for the correlative QoS/QoE parameters specific to, for example, the delivery of VoLTE services over WiMAX network. Id.
However, the combined teachings do not explicitly teach determining and continuously updating a correlation function indicative of the correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session, wherein said determining a correlation function includes determining a value of at least one coefficient of the correlation function based on a previous value of the coefficient of the correlation function.
Aroussi NPL from the same field of endeavor teaches determining and continuously updating a correlation function indicative of the correlation between the Quality of Experience and the Quality of Service in respect of the monitored real-time communication session (p. 200-01, various machine learning based QoE-QoS correlation models are disclosed; for example, supervised/semi-supervised/unsupervised learning is disclosed in Section II.B., where inputs and outputs can be used to build models from observations; p. 201, Section D discloses the ability to perform incremental learning, where data are introduced progressively and the model is able to change and adjust its settings after observation of each data to enrich previously acquired learning from old data; the QoE-QoS correlation models can be used in “real time” for use of the model during learning and improve it throughout its use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Aroussi NPL to ensure that the process of monitoring and improving the QoS/QoE for VoLTE services as disclosed in Vaser occur in an incremental fashion so that the end users using the VoLTE services can experience the best possible stream delivery. By updating QoS-QoE models via incremental learning process where said model is improved throughout its use as disclosed in Aroussi, the end users using the VoLTE services could be provided with best possible delivery where service provider can react to a more accurate data gleaned from the incremental learning process when modeling the QoS-QoE correlation.
However, the teachings do not explicitly teach wherein said determining a correlation function includes determining a value of at least one coefficient of the correlation function based on a previous value of the coefficient of the correlation function.
Neves from the same field of endeavor teaches wherein said determining a correlation function includes determining a value of at least one coefficient of the correlation function based on a previous value of the coefficient of the correlation function (Fig. 8; ¶189; ¶205, block 830 can comprise analyzing network metric information to determine whether there is correlation between user feedback and automatically monitored network performance metrics to identify a problem; determination of correlation can be stored for later analysis, including combination with additional information obtained in the future for purpose of identification of future problems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Vaser using Neves to further identify similar problems that may be affecting the same user equipment device by identifying the most effective method to identify QoE/QoS related problems.

Regarding claim 22, Vaser, Vizzarri, Aroussi and Neves teaches the limitations of claim 17. Vaser further teaches wherein the at least one first performance indicator comprises one or more among jitter and packet loss (p. 319, left col., "jitter, packet loss").

Regarding claim 25, Vaser, Vizzarri, Aroussi and Neves teaches the limitations of claim 17. Vaser further teaches wherein the at least one quality indicator comprises the Mean Opinion Score (p. 322).

Regarding claim 26, Vaser, Vizzarri, Aroussi and Neves teaches the limitations of claim 25. Vaser further teaches wherein said determining at least one quality indicator comprises determining the Mean Opinion Score according to E-model transmission rating model defined in ITU-T G107 Recommendation (p. 321, ITU-T G. 107 description of I sub e,eff Equipment Factor).

Regarding claim 28, Vaser, Vizzarri, Aroussi and Neves teaches the limitations of claim 17. Vaser further teaches wherein said correlation function family is indicative of an exponential correlation between the Quality of Experience and the Quality of Service (p. 322, formula 5).

Regarding claim 29, Vaser, Vizzarri, Aroussi and Neves teaches the limitations of claim 17. Vaser further teaches wherein said correlation function family is based on IQX hypothesis (p. 322, formula 4/5).

Regarding claim 31, Vaser, Vizzarri, Aroussi and Neves teaches the limitations of claim 17. Vaser further teaches determining at least one quality indicator of the Quality of Experience, and at least one first performance indicator of the Quality of Service and at least one second performance indicator of the Quality of Service; determining a correlation function; determining a parameter of the Quality of Service, and applying said parameter, while the real-time communication session is in progress (Abstract, the methods as disclosed in the reference can be determined with respect to individual users using, for example, the VoLTE services).
Allowable Subject Matter
Claims 18–21, 23, 24, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458